The State of TexasAppellee/s




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 20, 2014

                                     No. 04-13-00596-CR

                                  Mario Josue QUINTERO,
                                          Appellant

                                              v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 11-07-10748-CR
                       Honorable Camile G. Dubose, Judge Presiding


                                       ORDER
        On February 3, 2014, we abated the appeal and remanded to the trial court to permit
withdrawal of appellate counsel and appointment of new appellate counsel. The trial court clerk
has filed a supplemental clerk’s record containing the new appointment. Accordingly, we
REINSTATE the appeal on this court’s docket. It is ORDERED that appellant’s brief is due
within 30 days of the date of this order.


                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court